Title: Abigail Adams to John Adams, 10 December 1779
From: Adams, Abigail
To: Adams, John



My Dearest Friend

December 10. 1779


I will not omit any opportunity of writing tho ever so great an uncertainty whether it will ever reach your Hand. My Unkle Smith has a vessel bound to Calis, he advises me to write, and I most willingly comply tho my Faith in the conveyance is but poor—indeed I have lost my Faith with my Spirits.
My Friends assure me from their observations that you must have had a good passage. God grant it I say, but my fears and anxieties are many—very many. I had a Faith and reliance before that supported me, but now my Heart so misgives me that I cannot find that confidence which I wish for. Your Letter from Cape Ann arrived and cheered my drooping Spirits. Could I hear of your safe arrival, I would try to compose my agitated mind which has horrours both day and night. My dear sons, Little do they know how many veins of their Mothers Heart bled when she parted from them. My delicate Charles, how has he endured the fatigues of his voyage? John is a hardy Sailor, seasoned before, I do not feel so much for him. Your fellow Travellers too I do not forget to think of them. I will not wish myself with you because you say a Lady cannot help being an odious creature at sea, and I will not wish myself in any situation that should make me so to you.
Nothing new in the political way but the raising the Seige of Savannah, and being unfortunate.
You will have perticulars no doubt.
Our Friends are all well.
Enclosed are some papers and journals. Mr. Lawrance Laurens is appointed to Holland—has not yet given his answer.

Adieu—ever ever yours,
Portia

